JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed February 5, 2004 be affirmed. The court properly denied mandamus relief under 28 U.S.C. § 1361, as the court lacked jurisdiction to grant relief against the non-federal respondent under § 1361, the investigative and prosecutorial duties that appellant seeks to enforce are discretionary in na*615ture, and, to the extent that appellant is challenging his criminal conviction, he has an adequate alternative remedy in a direct appeal of that conviction. See generally Swan v. Clinton, 100 F.3d 973, 976 n. 1 & 977 (D.C.Cir.1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.